                Case 1:19-cv-00334 Document 1 Filed 04/09/19 Page 1 of 6



                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEW MEXICO

UNITED STATES oF AMERICA,

                  Plaintffi

                                                                 Civ. No. 1:19-cv-334

$18,500.00 rN UNTTED          Srlrrs   CuRRENcy,

                  Defendant-in-rem.


                     VERIFIED COMPLAINT FOR FORFEITARE IN REM

          Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims

and Asset Forfeiture Actions, and alleges as follows:

                                         NATURE OF THE AcTIoN

          1.      This is a civil action to forfeit and condemn to the use and benefit of the United

States of America property involved in violations      ofthe Conholled Substances Act and l8

U.S.C. $ 1952 that is subject to forfeiture pursuant to 21 U.S.C. g 881(a)(6).

                                           DEFENDANTINREM

          2       The defendant iz rea consists of the following:

                      i.      Eighteen thousand Five hundred ($18,500.00) in United States

                              Currency, (hereafter referred to as "Defendant Cunency").


          3.      The Defendant Cunency was seized by the Drug Enforcement Administration on

September 5, 2018, in the District of New Mexico.

          4.     The Defendant Currency is now, and during the pendency ofthis action will be, in

the   jurisdiction ofthis Court.
               Case 1:19-cv-00334 Document 1 Filed 04/09/19 Page 2 of 6



                                          .IURISDICTIoN AND VENUE

          5.     The United States District Court for the District of New Mexico has subject

matterjurisdiction under 28 U.S.C. $$ 1345, 1355(a) and 1356.

          6.     Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C

$$ 1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and

the property is found in this       district. Upon the filing of this complaint, the Defendant Currency

will   be arrested by execution of a Warrant      for Anesl In Rem in the District of New Mexico.

                                                     FAcTS

         7.      Ever Orozco-Ibarra caused kilogram quantities ofcocaine and methamphetamine

to be sold in2016 md 2017       .




         8.      On September 5,2018 agents with the NM State Police Investigation Bureau

executed Federal search warrant at the residence        ofEver Orozco-Ibana,345 Alcazar Drive NE,

Albuquerque, NM.


         9.      Task Force Officer (TFO) Eloy Montoya made contact with Ever Orozco-Ibarra

outside the residence, and identified himself. TFO Montoya informed Orozco-Ibarra that Federal

search warrant was being executed at the residence and presented a copy          ofthe warrant. Orozco-

Ibarra then advised TFO Montoya that his name was Gerardo Arellano-Salinas.


         10.     TFO Montoya then approached Ray Osbaldo Orozco-Morales and identified

himself, and informed Orozco-Morales that a Federal search warrant was being executed at the

residence. TFO Montoya asked Orozco-Morales to             identiff the other male occupant in the

residence. Orozco-Morales identified the other male as his father. Ever Orozco-Ibarra.
      Case 1:19-cv-00334 Document 1 Filed 04/09/19 Page 3 of 6



11.    Agents located and seized the following items from the residence:


       The following items were found in the Master bedroom,/bathroom:


       a. $ 18,500.00 in United States currency found inside      a dark   with maroon trim

            sock, found under the bed mattress on bed support slats.

       b.   $3,067.00 in United States currency found inside pants pocket.

       c.   An Apple I Phone   S


       d.   Kyocera flip phone found inside end table.

       e.   Motorola cell phone found

       f.   Wallet containing identifications and business cards.

       The following items were found in the dining room:

       g.   Miscellaneous documents, forms and photos contained in yellow folders and

            further contained inside a black three ring binder.

       The following items were found in bedroom #2:

       h.   US Dept. of Agdculture Documents.

       i.   Black and White DNY Memory stick.

       j.   Two gray LG Cricket cellular telephones.

       The following items were found in the kitchen area:

       k.   Miscellaneous documents to include SPS Mortgage statements, NM Livestock

            Board documents, and Alamosa State Bank coupon book.

       l.   Dish Satellite document.

       The following items were found in the mail box:

       m. Two empty     envelopes,   NM racetrack, and Picard & Vogt documents.

       n.   Miscellaneous documents, an envelope, and a post card.
               Case 1:19-cv-00334 Document 1 Filed 04/09/19 Page 4 of 6



        12.     The following items were seized from a Maroon GMC Pick-up truck bearing plate

       no. UNM-18597, parked in the driveway of the residence:

                o.   Two Apple IPhone cellular telephones.

                p.   An Apple IPad (used).

                q.   Miscellaneous documents.

        13.     Ever Orozco-lbarra has a criminal and drug history.

        14.     Ray Osbaldo Orozco-Morales has no employment history.

                                     FIRST CLAIM FOR RELIEF

        15.     The United States incorporates by reference the allegations in paragraphs     1




through 14 as though fully set forth.

        16.     TiIle 21, United States Code, Section 881(a)(6) subjects to forfeiture "[a]ll

moneys, negotiable instruments, securities, or other things of value furnished or intended to be

fumished by any person in exchange for a controlled substance or listed chemical in violation     of

this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter."

        17.     Defendant Currency was fumished, or intended to be fumished, in exchange for a

controlled substance, or constitutes proceeds traceable to such an exchange, or was used or

intended to be used to facilitate a violation of the Controlled Substances Act and is thus subject

to forfeiture to the United States pursuant to 21 U.S.C. $ 881(a)(6).

       WHEREFORE: Plaintiff seeks arrest of Defendant Currency and forfeiture of same to

Plaintiff, determination of the vatidity and priority of claims of the Claimants and any Unknown
             Case 1:19-cv-00334 Document 1 Filed 04/09/19 Page 5 of 6



Claimants to the Defendant Currency, costs and expenses of seizure and ofthis proceeding, and

other proper relief.




                                                   Respectfu lly submitted,

                                                   JOHN C. ANDERSON
                                                   United States Attomey



                                                   STEPHEN R. KOTZ
                                                   Assistant U.S. Attomey
                                                   P.O. Box 607
                                                    Albuquerque, NM 87103
                                                   (s0s) 346-7274
             Case 1:19-cv-00334 Document 1 Filed 04/09/19 Page 6 of 6



                                 28 U.S.C. $ l7-16 DECLAR.{rro\


        I am a Task Force Officer with the Drug Enforcement Administration who has read the

contents ofthe Complaint for Forleiture In Remto which this Declaration is attached; and the

statements contained in the complaint are true to the best   ofmy knowledge       and belief.

       I declare under penalty ofperjury and the laws of the United States of America that this

Declaration is true and correct, except as to matters stated on information and beliei and as to

those matters I believe them to be true.



        Darcd:1-    aHl
                                              Eloy           a. 'l'ask F   Officer
                                              Drug           ement Admi    stra
                                                      Case 1:19-cv-00334CryIL COVER
                                                                         Document 1-1 SHEET
                                                                                      Filed 04/09/19 Page 1 of 1
                        The JS 44  civil cover sheet and the information conlained herein neither replace nor supplemenl the filing and service ofpleadings or other papers as
                        rcquired by law. e\cept as prorided bj local rule( ofcoun This form. approved by thl JudicialConttre-nie ofrhe Unireil Slales-in Seprembei lol4. is
                        required for the use ofthc Clerk ofCourt for the purpose of,nitialrng the civrl docket sheet. (:illE lt\i51 RU('71ONs oN NI,.w pAGE ot'THls FolN.\r )

 I. (a) PLAINTIFFS                                                                                                                             DEFENDANTS

     United States of America                                                                                                                    $18,500.00 rN         UNTTED STATES CURRENCY

                                                                                                                                                     County of Residence of First Listed Defendant
      (b)        County ofResidence ofFirst Listed Plaintiff                                                                                                                             (IN U-S- I'I"A]NTI I'1; ('ASES ONLT,)
                                               G,Y(-EPTIN (/-S- PLAINT|          Il:   C AS I:S)                                                     NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                THE TRACT OF LAND INVOLVED.

                                                                                                                                                     Attomeys (tf K    oN'h)
                             fi,im   Nahe. Ad./rcss. dnll 7
 II.    BASIS OF J URISDICTIO\ ,r,i..,                                        n t t(r'tr,\trtt\,                             III.   CITIZENSHIP OF PRINCIPAL PARTIES                                                               rza.,, aa    "x   ih onc Bortot ohtt
                                                                                                                                             (l;or   Di|e/fit, ( ases Onl!)                                                            M.l   Ohe   Borfot Delendant)
 EI          u    s.   cou"-*.n                       ! 3      Fed€ral Question                                                                                            PTF DEF                                                                       PTT DEF
             PIainrilT                                            (It   S.   Goeem   eht Not a     Pot )                          Cilizen ofThis         State             Dl El Incorpomtedor PrincipalPlace 84                                                    O4
                                                                                                                                                                                                                  ofBusiness In This State


 D2         US         Govemment                      O   4    Dvclsity                                                           Citiz.n ofAnother            Stale       D       2         O   2      Incorpo6red nd Principal Place
             D€feDdat                                          (In licote C tttenship of Panies in         Ite t                                                                                             of Bushess In AnodEr State

                                                                                                                                  Citizeo orSubjectofa                      Lt3              Dl         ForeiF Nation                                         tl6   !6
                                                                                                                                       Foreign Country



                  CON'TRA('T                                                         'r( Rrs                                      IIORFIITIJRI]/PENAL'I'Y                                    B,tNhlaUPl('\
 tr | l0 Insurarc.                                     PETTSONAL INJTIRY                        PERSONAL INJURY               n     625 Drug Related Seirue                    B       422 Appeal28 USC l5E                        0 3?5 Fats€ Claims Acr
 O   120 MaliDe                                   O 310Airplane                            D 365 PcEonal Injury          '           of Property        2l   USC 881           O       423 Wilhdrawal                              O 400 State Rcapponionmcnl
 n   130    Miller Act                            B   315 Airplarc Product                       Prodoct Liabilily                                                                         28 USC 157                              O 410 Antilmsl
 O   140 N.gotiable Instrumenr                                Liability                    E 367 Health Ced                   E     r,9o     orr,".                                                                                O 430 Banks tud      Barkhs
 O   150 Rccov€ry of Ov.rpayment                  !   320 A.seult, Libcl &                           Pharmaceuticsl                                                                                                                O 450     Comcrc.
            & EDforocnent of Judgment                     Slander                                    Pcrsonal lniury                                                                   PRoP      T]R   I'\'   R   I(: tITS         O 460 Dcporration
 E l5l M.dicare Act                               !   330 Federal Employers'                         Product Liabilily                                                         O 820      CopFsl              s                    O 470 Rackclcer Influ€Dcld atrd
 D   t 52   Rccovery of Dcfaultcd                             Liability                    E   36E Asbestos Pemonal                                                            n 830 Prtent                                              CoEupt Organi?atiors
            Student Loans                         O 340 Marine                                        Injury Product                                                           D 840 Tndemark                                      O 480 Consumer Crcdil
            (Excludes vetcrans)                   !   34J MdiDe Producl                              Liability                                                                                                                     E 490 Cable/Sat TV
 D   153 R€covery of Overpayncrt                              Liability                     PERSONAL PROPf,RTY                                       LAII(}R                           so( r,\LsucuRtIY
            of   V.lm's     Be.efils                                                                                          O     710 Fan Labor Standards                    tr 861HtA(l395ff)           E E50 Se.urilieYcoonoditics/
                                                 O 350 Motor vehicl€                       0     oths Faud
                                                                                               370                                                                                                                Exchange
 D   160 Stockhold€rs' Suits                     O 355 Motor Vehicle                       O   I Truth in knding
                                                                                               3?
                                                                                                                                                                               0 862 Black Lung(923)
                                                                                                                              O     720 L.bor,/L{an.ecment                     O E6l DIwC/DIww    (405(9)) 0 890 Olher Shhnory Actiotrs
 n   l9O Orh.r Contract                                Product Liability                   D 380 Oihq Pcmnal                                                                                               0 891 Agricult@l Acrs
 !   195 Contract Product          Liability     O 360 Oder Pe6onal                                  Propeny Dana8e
                                                                                                                                        Rclalions                              D 8# SSIDTitle XvI
 E   196    Frdchis€                                          Iniury                       E 365 Prop€rty lhmage
                                                                                                                              C     740 Rajlway bbor Act
                                                                                                                                                                               O 865 RSI (405(s)           O 893 EnviroDme al Matt rs

                                                 O 362 Petsonal InJUry                          Producl Liability
                                                                                                                              O     75   I   Family and Mcdical                                            O 89J Freedom of Information

                                                       Medic.l Malpraclice
                 T]AL PROPT]RTY                           CIVII, RIGTI'IS                  PRTSONf,R PETTI'IONS
                                                                                                                              E      790 Olher Labor Liiigation
                                                                                                                                                                                       F[Df,R{LT,{X SUITS
                                                                                                                                                                                                                                   O 8% ArbiEation

                                                                                                                              O     791 Employcc Rctircmeul                                                                        O 899 Administrati!€ Proc€dur.
D 210 lrnd CondemnaiioD                          o    440 Other Civil Righrs                   Hrb.ts Corpr:                                                                   D       870 Ta\es (U S                                        ActRevi€w or Appcal of
                                                                                                                                         tncone Secunty Act
O 220 Foreclosure                                D 44t voting                             E 463 Alien Detainee                                                                            Plainliffor                                        AsemyDccisioo
D 230 Rdl lras€ & Ej.ctm.nl                      E    442 Employment                      0 510 Motions io Vaete                                                                          Defendant)                               0   950   CoDnitutiomlityof
E 240 Tons to Land                               au3 Houing/                                                                                                                   !       871   IRSThird Pany                                   State Statut.s
O 245 Ton Producl Liability                                                               O 530 General                                                                                   26 USC 7609
                                                 D                                                                                           INTi\tIGRA'IION
D 290 AII Otner Real Properry                         445 ADer. wDisabilities          - D     515 Death Penalty
                                                       EEploymenl                                                             U   462 Naturalizrtiotr Application
                                                 o 446 Amer. w,Disabiliiies - E 540 Mandamus & Oher                           D    465 Olh€r lmmigiatioD
                                                       Ot[er                  D 550 Civrl Rights
                                                 E 448 Educalion              Ll 55 5 l|nsotr Condrtron
                                                                              E 560 Civil D.taiDee -
                                                                                                     Conditions   of
                        lV, NATURE OF SUIT pto""^ "x inon" to,                                         onryl
                        V. ORIGIN arac"", "x hohe Box onty)
E I Original             D 2 Removedfrom o3                                             Remanded        fiom             U4        or o
                                                                                                                              Reinstated                       5 Transferred fiom                      !6          Multidistrict
                 ProceedinA State Court                                                 Appellate       Courr                 Reopened                           A";th;; birG;-i-                                  Litisalion
                                                          Cite the U.S. CivilStatute underwhich you are filing (Do tot                         citeju flicno\at        strtutes uht.5s ttieersiy)
VI. CAUSE OF ACTION                                       2l U.S.C. S E8l(a)(6)
                                                          Brief                  ofcause:


VII.        RI]QUESTED IN                                   O     CHECK IF THIS IS A CLASS                                          DEMAND               $         CHECK YES only ifdemanded in complaint:
                                                           ACTION
                                                               UNDER RULE 23, F.R,CV,P,
                                                                                                                                                                                                                             I):        Yes     tr    No
VIII.        RELATED CASE(S)
             IF ANY                                                                      JUDGE                                                                                     DOCKET NI ]MBFR
DATE                                                                                                SIGNATURT OF ATTORNEY OF RTIORD


 4i9/20t9
                                l_
                                                                                               "r6-za--
     RECEIPT*                             AMOUNT                                                    APPLYINC IFP                                              JUDGE                                                MAG, JUDGE
